DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 05/17/2022.  The arguments set forth are addressed herein below.  Claims 1, 4-8, 11-15, and 18-26 remain pending, Claims 21-26 have been newly added, and Claims 2, 3, 9, 10, 16, and 17 have been currently canceled.  Currently, Claims 1, 4, 5, 8, 11, 12, 15, and 18 have been amended.  No new matter appears to have been entered.
Subject Matter Eligibility
In light of the 2019 PEG, claims 1, 4-8, 11-15, and 18-26 appear to meet the requirements of §101 as the claimed invention, although having claim limitations directed to an abstract idea in which random numbers are generated to determine an outcome in a bonus game and awarding prizes based on said outcome, the claims as a whole appears to, under Step 2A Prong One, incorporate limitations that fall outside the grouping of abstract ideas.  For example, incorporating the claim limitations of , “a bonus game avatar having at least one customization element” and “the at least one outcome of the bonus tournament game representing at least one match between bonus game avatars” appear to take the claims out of the realm of abstractness.  Thus, the claims are found to be patent eligible under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-8, 11-15, and 18-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baerlocher et al. (US 2007/0293293 A1) (henceforth, “Baerlocher”) in view of Arnone et al. (US 2012/0322545 A1) (henceforth, “Arnone”).
Regarding claims 1, 8, and 15, Baerlocher teaches a method and a gaming system comprising:
a bonus game server (e.g., central controller 12 in Fig. 1, Para. 112 and Para. 238, centrally determined tournament awards) comprising game-logic circuitry configured to:
monitor a plurality of bonus ticket balances associated with a plurality of players, the plurality of bonus ticket balances configured to accrue bonus tickets during play of at least one base wagering game (e.g., for each bonus qualifying event, such as a bonus symbol, that the player obtains, a given number of bonus game wagering points or credits may be accumulated in a “bonus meter" programmed to accrue the bonus wagering credits or entries (i.e., tickets) toward eventual participation in a bonus game in Para. 154 and Para. 72);
monitor a bonus jackpot associated with a bonus tournament game, the bonus jackpot accrued at least partially from wagers placed during the at least one base wagering game (e.g., the tournament jackpot is a progressive jackpot where a portion of each wager funds the tournament jackpot which is displayed to the players in Para. 319);
in response to an amount of the bonus jackpot exceeding an eligibility threshold (e.g., when the jackpot reaches a certain amount, such as $1000, an instant tournament begins in Para. 319), transmit participation requests to player devices of eligible players from the plurality of players, the eligible players associated with respective bonus ticket balances exceeding an eligibility amount (e.g., upon a certain trigger, an instant tournament is initiated and any qualified player, based on any suitable of qualifying criteria, is alerted about the tournament initiation in Para. 321 and Para. 154);
initiate a participation timer associated with the participation requests (e.g., time period configured for player registration in Para. 285);
in response to at least one of the eligible players accepting the participation request, enter the at least one eligible player into the bonus tournament game (e.g., the player may then be given the opportunity to enroll and register in the tournament in Para. 321) and deduct a participation fee from the respective bonus ticket balance associated with the at least one eligible player (e.g., deducting fees for entry into tournament in Para. 217-218, Para. 154, and Para. 321);
in response to the participation timer reaching a concluding threshold (e.g., when time is up, switch to tournament in Para. 17), generate, using a random number generator of the bonus game server, one or more random numbers to determine at least one outcome of the bonus tournament game (e.g., the gaming system randomly determines the tournament game outcomes in Para. 239); and
award a bonus game prize from the bonus jackpot to a winning player of the participating players identified at least partially by the at least one outcome of the bonus tournament game (e.g., random awards provided in said tournament in Para. 238-239).
But Baerlocher although teaching providing non-tournament game play and to provide tournament game play to a plurality of gaming machines (Abstract), lacks in explicitly teaching a bonus game avatar having at least one customization element, the at least one outcome of the bonus tournament game representing at least one match between bonus game avatars of the participating players, wherein each of the at least one outcome is at least partially a function of the one or more random numbers and the at least one customization element of the bonus game avatars associated with the outcome.  In a related disclosure, Arnone teaches a gaming system provides players a single-player, multi-player cooperative and/or head to head environment in which the participant(s) win cash and credits as a result of their play activity within the environment, based on the wagers which they make entering and playing a game of the gaming system (see abstract).  More particularly, Arnone teaches a bonus game avatar having at least one customization element (e.g., a player’s character used in a tournaments that can include a set-up stage or "initial round" where GWC is used by a player or players to buy various equipment and special features to enhance the game experience in Para. 91 and Para. 144), the at least one outcome of the bonus tournament game representing at least one match between bonus game avatars of the participating players (e.g., tournament play can involve players competing head-to-head simultaneously in Para. 91 and Para. 142-144), wherein each of the at least one outcome is at least partially a function of the one or more random numbers and the at least one customization element of the bonus game avatars associated with the outcome (e.g., Para. a player's character's attributes may be used to enhance or modify the GW gambling proposition and beyond bringing character attributes to the table to improve one's chances, the GW casino would be entirely random odds based in Para. 100).  Arnone states that “[t]he gaming system provides an enticing method of gaming to the players who expect a high level of entertainment content in their gaming experience compared to the relatively simple game methods in use today” (Para. 14).  As such, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the tournament play of Baerlocher to include the player character features of Arnone in order to provide a higher level of entertainment for enticing more or newer players to wagering games, as beneficially taught by Arnone.
Regarding claims 4 and 11, Baerlocher as modified by Arnone teaches each of the at least one customization element is associated with one customization option of a plurality of player-selectable customization options purchasable using an avatar currency awarded in response to one or more trigger events of the at least one base wagering game (Arnone – Para. 144).
Regarding claims 5, 12, and 18, Baerlocher as modified by Arnone teaches the bonus game server is configured to transmit the at least one outcome of the bonus tournament game to the player devices of the participating players, the player devices configured to present the at least one outcome graphically as a battle between bonus game avatars (Arnone – Para. 142-144, Para. 88, Para. 91, and Para. 117).
Regarding claims 6, 13, and 19, Baerlocher further teaches an amount of bonus tickets awarded to a player varies based on a wager amount provided by the player for play of the at least one base wagering game (e.g., amount wagered in Para. 30 and Para. 154).
Regarding claims 7, 14, and 20, Baerlocher further teaches the game-logic circuitry extends the concluding threshold in response to determining a number of participating players from the eligible players is less than a minimum participation threshold (e.g., the gaming system initiates the tournament only when the number of players reaches a designated number and when the tournament jackpot reaches a designated amount in Para. 320 and Para. 36).
Regarding claim 21, Baerlocher as modified by Arnone teaches the plurality of players is limited to players actively participating in one or more wagering games (Arnone – e.g., a gaming system provides players with a single-player, multi-player cooperative and/or head to head environment in which the participant(s) win cash and credits as a result of their play activity within the environment (i.e., players actively participating) in Para. 12).
Regarding claim 22, Baerlocher further teaches the eligibility threshold is less than a required jackpot amount to fund at least the bonus game prize of the winning player (e.g., number of eligible players plus an entry fee per player is less than the jackpot trigger amount in Para. 320).
Regarding claims 23 and 25, Baerlocher as modified by Arnone teaches eligibility for the bonus game tournament is limited to players of the plurality of players having bonus game avatars of a first avatar type (Arnone – e.g., factors can impact the entering of bonus rounds including character type in Para. 89).
Regarding claims 24 and 26, Baerlocher further teaches the plurality of players includes at least one inactive player not associated with any currently active gaming session (e.g., players invited to a tournament do not have to be actively playing when the tournament is triggered in Para. 29).
Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot in view of the new ground(s) of rejection.  A secondary reference (Arnone) has been applied to the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715